Citation Nr: 1217482	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the St. Paul, Minnesota RO.  

During the current appeal, and specifically in September 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In November 2010, the Board denied the Veteran's claim seeking service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  

In April 2012, the Veteran, through his attorney, submitted additional evidence and a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In light of points raised in the parties' Joint Motion, and review of the claims file, the Board finds that further action in this appeal is warranted.  
The Veteran contends that he was exposed to Agent Orange while serving aboard the USS PARICUTIN offshore from Vietnam.  He maintains that his ship was in close proximity to Vietnam, and that he showered in the rain while aboard this ship.  See September 2010 Hearing Transcript (T.) p. 3.  During a June 2009 VA Comprehensive evaluation, the Veteran reported to have been diagnosed with diabetes mellitus in 1998.  At his September 2010 hearing, the Veteran claimed that he was diagnosed with diabetes in 1996 and continued receiving treatment for this condition at the VA Medical Center (VAMC) in Tampa, Florida, until he moved to California in 2005.  See T., pp. 5-6.  The earliest post-service treatment records associated with the claims file relating to the Veteran's diabetes mellitus are dated in January 2000.  

Thus, the Veteran's claim must be remanded to obtain records of any treatment that he may have received for his diabetes mellitus from the time of his diagnosis in 1996 until 2000.  An effort should also be made to obtain any medical records pertaining to ongoing treatment that he has received for his diabetic condition that are not already on file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Furthermore, as discussed in the Joint Motion, the decision of the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issue and suggest the admission of evidence that may have been overlooked.  The parties to the Joint Motion noted that, "at the time of the September 2010 Board hearing, it appears that the only issue addressed concerned service connection on a presumptive basis."  A review of the September 2010 hearing transcript reflects that, while questions were asked of the Veteran as to the approximate time that his diabetes mellitus was first diagnosed, such information goes not only to presumptive service connection but also to direct service connection (on the basis of continuity of symptomatology).  The undersigned also asked the Veteran multiple questions regarding his service aboard the USS PARICUTIN, to include how close the ship was when it was docked in the harbor and whether the Veteran ever left the ship and went on land.  

The Board acknowledges that, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the AOJ do not apply to hearings before the Board.  Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  See 76 Fed. Reg. 52,572 (Aug. 23, 2011). 

On September 9, 2011, the National Organization of Veterans' Advocates (NOVA) petitioned the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the  Administrative Procedure Act.  In order to moot NOVA's petition for review, VA agreed to repeal the hearing clarification rule, and further agreed that, prior to the repeal of this rule, it will not apply the provisions of the hearing clarification rule to appeals before the Board.  In accordance with this agreement, prior to the repeal of the hearing clarification rule, VLJs and Acting VLJs should not apply the provisions of the hearing clarification rule to appeals before the Board, and should apply the interpretation of VA's hearing regulations announced by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  That interpretation is that VLJs and Acting VLJs conducting hearings have "a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim" and "must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Bryant, 23 Vet. App. at 496; See VAOGCPREC 22-12 (April 4, 2012).  

As such, upon remand, the AOJ should inform the Veteran as to the evidence necessary to substantiate his claim on both a presumptive and direct basis.  

Pursuant to the regulatory provisions under 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d 1168; 66 Fed. Reg. 23, 166; VAOPGCPREC 27-97.  Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  

The Veteran's service personnel records reflect that that he served aboard the USS PARICUTIN AE-18 from September 1966 to May 1968.  In November 2006, the RO submitted a Request for Information under PIES (Personnel Information Exchange System) code 034, specifically seeking the Veteran's dates of service in the Republic of Vietnam.  In their response, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether the Veteran had in-country service in Vietnam, but noted that the Veteran did serve aboard the USS PARICUTIN which was in the official waters of Vietnam during periodic intervals from September 1966 to May 1968.  However, documentation from the U.S. Armed Services Center for Unit Records Research (CURR) does not show that the USS PARICUTIN ever came to port or had members disembark on the shore of Vietnam.  Indeed, the Veteran does not contend that he ever served on land in Vietnam.  During his September 2010 hearing, the Veteran testified that "[w]e were never docked in Vietnam.  We were off the coast, where we could see land from the ship, and we also could hear a lot of - at times, we could hear gunfire and so forth, but we never docked in Vietnam itself."  See T., p. 5.  In addition, the evidence of record does not show that the Veteran had Brown Water service, nor has the Veteran contended that he had Brown water service.  Indeed, in his May 2009 notice of disagreement (NOD), the Veteran essentially acknowledged that he had Blue Water service.  

In the May 2009 Memorandum, the United States Joint Services Records Research Center (JSRRC) reported that, after reviewing numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agent, such as Agent Orange, during the Vietnam era, it found no evidence indicating that the Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

A formal finding of a lack of information required to corroborate in-country service in Vietnam as well as herbicide/Agent Orange exposure associated with a claim for the presumptive condition of diabetes mellitus was issued in November 2010.  According to the memorandum, based on the research conducted, the JSRRC, U.S. Navy, and National Archives and Records Administration (NARA) were unable to show in-country service in Vietnam, or that the Veteran's ship ever docked in a Vietnam port during his tour of duty.  The memorandum listed the various attempts made to obtain the information necessary to corroborate the Veteran's claim of exposure to herbicides in service.  It was further noted that all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  Based on the evidence of record, the Veteran did not provide affirmative evidence that he was exposed to Agent Orange in service.  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Veteran was informed as to what the evidence must show, as well as the type of evidence he could submit to support his claim for direct service connection in the November 2006 Veterans Claims Assistance Act of 2000 (VCAA) notice letter.  The Veteran was further informed as to the regulatory provisions underlying 38 C.F.R. §§ 3. 303, 3.307 and 3.309 in the July 2009 Statement of the Case (SOC).  Specifically, these provisions are located on pages 14 - 21 of the SOC, and informed the Veteran as to the principles relating to direct and presumptive service connection (§§ 3.303 and 3.307), as well as the type of diseases subject to presumptive service (§ 3.309).  Furthermore, on page 22 of the SOC, the Veteran was informed that the May 2009 Memorandum issued by the JSRRC reflected there to be no evidence of herbicide exposure in claims where alleged exposure is based on: (1) loading herbicide agents aboard a naval ship for transportation to Vietnam, (2) serving aboard a ship that transported, stored, used, or tested herbicide agents, and (3) working on shipboard aircraft that flew over Vietnam or equipment that was used in Vietnam.  There is no evidence in the record to reflect that the Veteran did not receive a copy of the November 2006 VCAA notice letter and July 2009 SOC. 

Based on a review of the claims file and hearing transcript, the Board believes that the Veteran has received adequate notice with respect to the evidence necessary to establish service connection on a direct and presumptive basis.  Nevertheless, the Board will ask that the AOJ, through a letter that provides written notice consistent with 38 C.F.R. § 3.103(c)(2), give the Veteran another opportunity to present information and/or evidence pertinent to his claim on appeal.  The letter should inform the Veteran of the information and evidence necessary to support his claim seeking service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure, on both a presumptive and direct basis.  First, the AOJ should inform the Veteran that service connection for specific diseases, to include diabetes mellitus, type II, may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  The letter should also state that veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  This notification should also discuss the distinction between Blue Water and Brown Water service.  

In addition, the Veteran should be informed that service connection can also be granted on a direct basis if there is evidence of a relationship between his diabetes mellitus and his military service.  Specifically, he should be informed that in order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  

With respect to establishing service connection on a presumptive basis, the Veteran should be advised that he needs to submit affirmative evidence that he was exposed to Agent Orange during his period of service.  As previously mentioned, the May 2009 Memorandum, which was discussed in the July 2009 SOC, and November 2010 formal finding of a lack of information required to corroborate in-country service in Vietnam as well as herbicide/Agent Orange exposure, both determined there to be no affirmative evidence establishing that the Veteran was exposed to Agent Orange during his years of active service.  Based on the evidence received thus far, the Veteran cannot be presumed to have had Agent Orange exposure during his period of service.  

If the Veteran is unable to provide affirmative evidence of in-service herbicide exposure, the only other way to grant his claim would be through direct service connection.  He should thereafter be advised to identify or submit evidence which either shows a continuity of pertinent symptoms relating to his diabetes mellitus; or evidence of an in-service event or injury (other than exposure to Agent Orange), and a medical opinion that addresses the medical relationship between his currently diagnosed diabetes mellitus and the in-service event or injury.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  The actions identified herein are consistent with the duties imposed by the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Thus, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for examination of the Veteran, if appropriate) prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with written notification as to the information and evidence necessary to support his claim seeking service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure, on both a presumptive and direct basis.  The notification should provide the Veteran with the regulatory provisions underlying both direct and presumptive service connection.  

a. Specifically, the Veteran should be informed that service connection for certain diseases, to include diabetes mellitus, type II, may be presumed if a veteran served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).  The letter should also state that veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In addition, the letter should discuss the distinction between Blue Water service and Brown Water service. 

b. The Veteran should also be informed that in order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  

c. The Veteran should be advised that he needs to submit affirmative evidence of actual exposure to Agent Orange during his period of service.  The notification should alert the Veteran that based on the May 2009 and November 2010 Memorandums, he has yet to provide affirmative evidence establishing exposure to Agent Orange. 

d. If the Veteran cannot provide affirmative evidence of Agent Orange exposure, then he should be asked to submit evidence showing that his diabetic condition has existed from military service to the present time; OR a medical nexus opinion relating his diabetes mellitus, type II, to an injury or event in service, other than Agent Orange exposure.  

2. Request that the Veteran and his attorney provide sufficient information, and, if necessary, authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim for service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.  If he does not have such evidence in his possession, he may notify VA of any physicians or other health care providers or agencies who may have such records to allow VA to obtain the records on his behalf.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the Veteran and his attorney should be informed of the inability to obtain records pursuant to applicable regulations.  

3. Request the Veteran's medical records from the Tampa VAMC pertaining to treatment provided for his diabetes dated from 1996 to 2000.  Also request records of relevant diabetic treatment that the Veteran may have received at the VAMC in Palo Alto, California from 2005 to 2007, and from the VAMC in St. Cloud, Minnesota from 2007 to the present.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  All such available documents should be associated with the Veteran's claims folder.  

4. After the above development, as well as any other development deemed necessary, has been completed, review all the evidence of record and readjudicate the Veteran's claim.  If the issue on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

